1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN WESLEY WILLIAMS,                          )   Case No. 1:16-cv-01584-LJO-SAB (PC)
                                                    )
12                    Plaintiff,                    )
                                                    )   ORDER REGARDING NOTICE OF
13          v.                                          RELATED CASES
                                                    )
14                                                  )   [ECF No. 68]
     C. BELL, et al.,
                                                    )
15                    Defendants.                   )
                                                    )
16                                                  )

17          Plaintiff John Wesley Williams is appearing pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19          This action is proceeding against Defendants C. Bell, S. Harris, R. Fischer, and Douglas for

20   deliberate indifference to a serious medical need in violation of the Eighth Amendment.

21          On December 13, 2018, a notice of related cases was filed. (ECF No. 68.) Defendants

22   submits that Williams v. Riley, et al., Case No. 2:16-cv-03002-JAM-DMC, is related to the instant

23   action because both actions involve Plaintiff’s treatment plan provided by the Department of State

24   Hospitals (DSH) in 2016. (Id.)

25   ///

26   ///
27   ///

28   ///

                                                        1
1           Local Rule 123, provides, in pertinent part:

2           An action is related to another … when

3           (1) both actions involve the same parties and are based on the same or a similar claim;

4           (2) both actions involve the same property, transaction, or event;
5
            (3) both actions involve similar questions of fact and the same question of law and their
6               assignment to the same Judge or Magistrate Judge is likely to effect a substantial savings of
                judicial effort, either because the same result should follow in both actions or otherwise;
7
            (4) for any other reasons, it would entail substantial duplication of labor if the actions were
8
                heard by different Judges or Magistrate Judges.
9
     Local Rule 123(a).
10
            Although both cases involve the mental health treatment plan provided to Plaintiff, the cases
11
     involve different defendants, different time frames, and different evidence relating to Plaintiff’s mental
12
     health status and treatment, such that it cannot be said the same result should follow in both actions.
13
     Accordingly, the Court finds that the instant case should not be related to Williams v. Riley, et al., No.
14
     2:16-cv-03002-JAM-DMC.
15
16
     IT IS SO ORDERED.
17
18
        Dated:     May 30, 2019                                /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                           2
